         Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 1 of 21




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    RICKY NELSON, on behalf of himself and all
    others similarly situated,
         Plaintiff,
                          v.                                  Civil Action No.
    CONDUENT BUSINESS SERVICES LLC                           1:18-cv-00669-SDG
    d/b/a EPPICARD COMERICA, INC. and
    COMERICA BANK,
         Defendants.

                               OPINION AND ORDER

        This matter is before the Court on Plaintiff Ricky Nelson’s motion for class

certification [ECF 47]. Following a careful review of the record, and with the

benefit of oral argument, Nelson’s motion for class certification is DENIED.

Additionally, Defendants’ motion for leave to file matters under seal [ECF 53] is

GRANTED.1




1     In this Order, the Court refers to some information that the parties filed under
      seal. The Court does not find that the cited information needs to be sealed,
      notwithstanding the parties’ confidentiality designations.
         Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 2 of 21




I.     BACKGROUND2

       Nelson is an occasional recipient of unemployment benefits from the

Georgia Department of Labor (DOL).3 Rather than sending recipients of

unemployment benefits physical checks, the DOL distributes funds through the

“EPPICard” program, a public-private partnership between Defendants

Conduent Business Services LLC d/b/a Eppicard Comerica, Inc. (Conduent),

Comerica Bank (Comerica), and the State of Georgia.4 Unemployment benefits are

credited to a Comerica-issued debit card for the recipient’s personal use, which

Conduent services.5 In addition to Georgia, many states across the country have

switched to this debit card program to distribute public benefits.6

       When a debit card is issued to a recipient, it is accompanied by a standard

form “Terms of Use” agreement that outlines the terms and conditions governing




2    Unless otherwise indicated, the background facts summarized herein are
     drawn from the well-pleaded allegations in the Complaint. The Court will
     address the merits underlying Nelson’s allegations to the “extent . . . they are
     relevant to determining whether the Rule 23 prerequisites for class certification
     are satisfied.” Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 466
     (2013).
3    ECF 1, ¶ 1.
4    Id. ¶¶ 14–15.
5    Id. ¶ 18.
6    Id. ¶ 17.
        Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 3 of 21




its use.7 The Terms of Use contains procedures detailing the process a cardholder

must follow if he or she believes the debit card has been lost, stolen, or

compromised through unauthorized or fraudulent charges.8 For example, the

Georgia version of the Terms of Use informs cardholders of the following

regarding liability from unauthorized or fraudulent charges:

                Tell us AT ONCE if you believe your Card or PIN has
                been lost or stolen. . . . If you tell us within two business
                days, you can lose no more than $50 if someone used
                your Card or PIN without your permission. If you do
                NOT tell us within two business days after you learn of
                the loss or theft of your Card or PIN, and we can prove
                that we could have stopped someone from using your
                Card or PIN without your permission if you had told us,
                you could lose as much as $500. . . . Also, if the written
                transaction history or other Card transaction information
                provided to you shows transfers that you did not make,
                tell us at once. If you do not tell us within 60 days after
                the transmittal of such information, you may not get back
                any money you lost after the 60 days if we can prove that
                we could have stopped someone from taking the money
                if you had told us in time.9




7   Id. ¶ 19.
8   Id. ¶ 22.
9   Id. ¶ 25.
            Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 4 of 21




Despite having received unemployment benefits, Nelson alleges he has not used

his EPPICard.10 Nelson instead elected to lock his card in his personal safe to allow

the benefits to accumulate.11

           On July 26, 2017, Nelson discovered $12,506.63 in unauthorized transactions

in his EPPICard account.12 Nelson disputed these charges, all of which occurred

between February 18, 2017 and June 5, 2017.13 Conduent’s Fraud Services

Department subsequently investigated Nelson’s account for fraudulent activity.14

On September 8, 2017, the Fraud Services Department sent Nelson a letter

informing him that they had completed their investigation and could not confirm

that fraudulent activity had occurred in his account.15 On September 24, 2017,

Nelson sent a letter requesting a secondary review of the allegedly fraudulent

activity.16 On December 11, 2017, the Fraud Services Department sent Nelson a

letter indicating that they had reopened the investigation, still could not confirm




10   Id. ¶ 30.
11   Id.
12   Id. ¶¶ 33–35.
13   Id. ¶¶ 33–35, 42.
14   Id. ¶¶ 37–38; ECF 47-20.
15   ECF 1, ¶ 50; ECF 47-23.
16   ECF 1, ¶¶ 56–57; ECF 47-24.
            Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 5 of 21




that fraudulent activity occurred, and again denied Nelson’s claim for a refund of

the unauthorized charges.17

           Nelson filed his putative class action Complaint on February 14, 2018,

invoking the Court’s jurisdiction under the Class Action Fairness Act (CAFA),

28 U.S.C. § 1332(d).18 Nelson asserts claims for breach of contract/covenant of

good faith and fair dealing (Count I); conversion (Count II); unjust enrichment

(Count III); and declaratory relief (Count IV).19 Nelson also seeks to represent the

following putative class:

                All Conduent and Comerica EPPICard®, Way2Go
                Card®, and GO Program® customers in the United
                States who, within the applicable statute of limitations
                preceding the filing of this action to the date of class
                certification, reported fraudulent charges on their
                accounts and were denied a refund of such charges in
                violation of Defendants’ Terms of Use (the “Class”).20


17   ECF 1, ¶ 58; ECF 47-25.
18   ECF 1.
19   Id.
20   ECF 67. In the Complaint, Nelson defined the proposed class as all customers
     who incurred fraudulent charges on their accounts and were denied refunds
     [ECF 1, ¶ 78]. Nelson’s proposed amendment, which Nelson requested and the
     Court granted during oral argument on the instant motion, substitutes the
     terms “incurred” for “reported.” [ECF 67.] See Prado’Steiman ex rel. Prado v.
     Bush, 221 F.3d 1266, 1273 (11th Cir. 2000) (“Rule 23(c)(1) specifically empowers
     district courts to alter or amend class certification orders at any time prior to a
     decision on the merits.”).
            Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 6 of 21




In support of his class allegations, Nelson asserts that Defendants violated their

obligations in the Terms of Use agreement issued to each putative class member.21

Nelson alleges that Defendants engaged in a pattern of “sham investigations” of

fraudulent charges and refused to refund unauthorized or fraudulent charges to

recipients.22

           On July 13, 2018, the Court granted in part and denied in part Defendants’

motion to dismiss.23 The Court dismissed Nelson’s claims for conversion, unjust

enrichment, and declaratory judgment, but permitted the remainder of Nelson’s

claims—including his putative class claims—to proceed.24 On November 26, 2019,

Nelson filed the instant motion for class certification pursuant to Federal Rule of

Civil Procedure 23(b)(3).25 Defendants filed their response in opposition to class

certification on January 16, 2020.26 Nelson filed his reply on February 13, 2020.27

The Court held oral argument on Nelson’s motion on July 23, 2020.




21   ECF 1, ¶ 26.
22   Id. ¶ 27.
23   ECF 16.
24   Id.
25   ECF 47.
26   ECF 51.
27   ECF 56.
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 7 of 21




II.   LEGAL STANDARD

      A party seeking class certification must satisfy Federal Rule of Civil

Procedure 23. Compliance with Rule 23 demands a higher measure of proof than

the general federal pleading standard. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

350 (2011). To certify a class, the party must “affirmatively demonstrate [its]

compliance with the Rule.” Id. See also Brown v. Electrolux Home Prod., Inc., 817 F.3d

1225, 1234 (11th Cir. 2016) (“The party seeking class certification has a burden of

proof, not a burden of pleading. [It] must affirmatively demonstrate [its]

compliance with Rule 23 by proving that the requirements are in fact satisfied.”)

(citing Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 275 (2014);

Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) (emphasis in original) (punctuation

omitted). Rule 23(a) contains four explicit prerequisites to certify a class:

             One or more members of a class may sue or be sued as
             representative parties on behalf of all members only if:

             (1) the class is so numerous that joinder of all members is
             impracticable;

             (2) there are questions of law or fact common to the class;

             (3) the claims or defenses of the representative parties are
             typical of the claims or defenses of the class; and

             (4) the representative parties will fairly and adequately
             protect the interests of the class.
        Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 8 of 21




These elements are colloquially known as the “prerequisites of numerosity,

commonality, typicality, and adequacy of representation, and [ ] are designed to

limit class claims to those fairly encompassed by the named plaintiffs’ individual

claims.” Piazza v. Ebsco Indus., Inc., 273 F.3d 1341, 1346 (11th Cir. 2001)

(citing Gen Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156 (1982)). The failure to establish

any one of these four factors precludes certification. In re Atlas Roofing Corp. Chalet

Shingle Prod. Liab. Litig., 321 F.R.D. 430, 437 (N.D. Ga. 2017).

      Although not explicit in Rule 23(a), it is well established that, “[b]efore a

district court may grant a motion for class certification, a plaintiff seeking to

represent a proposed class must show that the proposed class is adequately

defined and clearly ascertainable.” Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304

(11th Cir. 2012) (citing John v. Nat’l Sec. Fire & Cas. Co., 501 F.3d 443, 445 (5th Cir.

2007) (“The existence of an ascertainable class of persons to be represented by the

proposed class representative is an implied prerequisite of Federal Rule of Civil

Procedure 23.”)).     This    prerequisite—commonly           referred    to    as    the

“ascertainability” element—is considered an “implicit requirement” of Rule 23(a).

Grimes v. Rave Motion Pictures Birmingham, L.L.C., 264 F.R.D. 659, 663 (N.D. Ala.

2010) (“[C]ourts have universally recognized that the first essential ingredient to

class treatment is the ascertainability of the class.”).
           Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 9 of 21




          Once the party seeking certification demonstrates compliance with Rule

23(a), he must satisfy one of the three requirements found in Rule 23(b). Nelson

seeks certification of a consumer class action pursuant to Rule 23(b)(3), which

states:

                A class action may be maintained if Rule 23(a) is satisfied
                and if . . . the court finds that the questions of law or fact
                common to class members predominate over any
                questions affecting only individual members, and that a
                class action is superior to other available methods for
                fairly and efficiently adjudicating the controversy.

See also Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1265 (11th Cir. 2009)

(“Rule 23(b)(3) . . . additionally requires findings: (1) that common questions of

law or fact predominate over questions affecting only individual class members

(‘predominance’); and (2) that a class action is superior to other available methods

for adjudicating the controversy (‘superiority’).”).

          While the Court must remain mindful that the “class action is an exception

to the usual rule that litigation is conducted by and on behalf of the individual

named parties only,” Dukes, 564 U.S. at 348, it retains “broad discretion in

determining whether to certify a class.” Washington v. Brown & Williamson Tobacco

Corp., 959 F.2d 1566, 1569 (11th Cir. 1992) (citing Coon v. Ga. Pacific Co., 829 F.2d

1563, 1566 (11th Cir. 1987)). This interplay requires the Court to “conduct a

rigorous analysis of the [R]ule 23 prerequisites before certifying a class.”
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 10 of 21




Vega, 564 F.3d at 1266 (citing Martinez–Mendoza v. Champion Int’l Corp., 340 F.3d

1200, 1216 n.37 (11th Cir. 2003); Castano v. Am. Tobacco Co., 84 F.3d 734, 740

(5th Cir. 1996)). The Court must “probe behind the pleadings before coming to rest

on the certification question,” as the “rigorous analysis” frequently entails some

overlap with the merits of the underlying claim. Dukes, 564 U.S. at 350

(citing Falcon, 457 U.S. at 160). To the extent that a “question of fact or law is

relevant to [whether the Rule 23 prerequisites are satisfied], then the district court

has a duty to actually decide it and not accept it as true or construe it in anyone’s

favor.” Brown, 817 F.3d at 1234.

III.   DISCUSSION

       Defendants initially opposed class certification as to the ascertainability,

commonality, and predominance elements of Rule 23. During oral argument,

Defendants conceded that Nelson’s amendment to the class definition—replacing

“incurred” with “reported”—satisfied their ascertainability objection. As such, the

Court will address the commonality and predominance elements.

       A. Nelson Has Satisfied Rule 23(a)(2): the Commonality Element.

       The commonality element requires Nelson to establish that “there are

questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). The common

question invoked “must be of such a nature that it is capable of classwide
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 11 of 21




resolution—which means that determination of its truth or falsity will resolve an

issue that is central to the validity of each one of the claims in one stroke.”

Dukes, 564 U.S. at 350. The crux of this element is not “the raising of common

questions—even in droves—but rather, the capacity of a class-wide proceeding to

generate common answers apt to drive the resolution of the litigation.” Id.

Substantial “[d]issimilarities within the proposed class” may be fatal to

certification. Id. At bottom, despite the more exacting standard articulated by the

Supreme Court in Dukes, Rule 23(a)(2) does not “require that all the questions of

law and fact raised by the dispute be common, or that the common questions of

law or fact predominate over individual issues.” Vega, 564 F.3d at 1268 (internal

citations and punctuations omitted). Instead, “even a single common question will

do.” Dukes, 564 U.S. at 359.

       Nelson identifies two question common to the proposed class: (1) whether

Defendants breached the Terms of Use by failing to limit the putative class

members’ losses from reported unauthorized charges; and (2) whether Defendants

are otherwise not liable based on discretionary language found in other portions

of the Terms of Use.28 Defendants argue Nelson’s raising of these two questions—




28   ECF 47-1, at 17 (SEALED).
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 12 of 21




even if common to the proposed class—is insufficient under Rule 23(a)(2), as the

questions do not generate common answers and will require extensive

individualized determinations.

      The Court does not agree. Nelson’s common questions probe whether

Defendants have engaged in a pattern of conduct after a report of fraud that has

affected the class members in the same manner; i.e., whether Defendants have

breached the Terms of Use contract. This hallmark is generally sufficient to satisfy

Rule 23(a)(2). E.g., In re Terazosin Hydrochloride, 220 F.R.D. 672, 685 (S.D. Fla. 2004)

(“Where the complaint alleges that the Defendants have engaged in a

standardized course of conduct that affects all class members, the commonality

requirement will generally be met.”).

      Moreover, Nelson’s common questions arise out of the performance of a

form contract common to each member of the proposed class. Such allegations are

routinely found sufficient to establish the less rigorous commonality element.

Kleiner v. First Nat. Bank of Atl., 97 F.R.D. 683, 692 (N.D. Ga. 1983) (“When viewed

in light of Rule 23, claims arising from interpretations of a form contract appear to

present the classic case for treatment as a class action, and breach of contract cases

are routinely certified as such.”) (collecting cases). See also Rivell v. Private Health

Care Sys., Inc., No. CV 106-176, 2009 WL 10318921, at *5 (S.D. Ga. Aug. 24, 2009)
      Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 13 of 21




(“PHCS used a number of standardized form contracts with nearly identical terms.

This Court will need only to interpret these contracts to determine whether the

contracts authorized PHCS to sell network access to Capella and permitted

Capella to use Plaintiffs’ identities and information. Because the same contracts

were used for each class member, the Court finds that the commonality

requirement has been met.”).

      Defendants emphasize that individual questions permeate the class claims,

including how Defendants investigated each report of fraud to determine their

veracity and the reasons why Defendants ultimately denied each consumer’s

claim. The Court agrees these individual issues exist, but finds they are not fatal

to the commonality question. The level of proof required for Rule 23(a)(2) is less

exacting; the “existence of individual questions concerning class members does

not necessarily defeat the commonality requirement.” Kleiner, 97 F.R.D. at 692. To

satisfy Rule 23(a)(2), common questions need not “be unanimous.” Id. And since

Nelson has raised questions common to the class based on the alleged breach of a

standard form contract, these questions may well elicit common answers, thereby

resolving the issues with one stroke. The Court finds that Nelson has established

the commonality element.
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 14 of 21




      B. Nelson Has Not Satisfied Rule 23(b)(3): the Predominance Element.

      Nelson brings this consumer class action under Rule 23(b)(3). The Supreme

Court has described Rule 23(b)(3) as an “adventuresome innovation . . . designed

for situations in which class-action treatment is not as clearly called for.” Behrend,

569 U.S. at 34. To certify a consumer class action under Rule 23(b)(3), Nelson bears

the burden of establishing: (1) “that the questions of law or fact common to class

members predominate over any questions affecting only individual members, and

(2) that a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.” Vega, 564 F.3d at 1277.

      The “central and overriding prerequisite of a Rule 23(b)(3) class” is the

predominance of common questions over individual questions. Id. at 1278.

Predominance is “far more demanding than the commonality requirement found

in Rule 23(a)(2), and tests whether proposed classes are sufficiently cohesive to

warrant adjudication by representation.” Carriuolo v. Gen. Motors Co., 823 F.3d 977,

985 (11th Cir. 2016) (citing Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623–24

(1997)). The party seeking certification must show that “the issues in the class

action that are subject to generalized proof and thus applicable to the class as a

whole, [ ] predominate over those issues that are subject only to individualized

proof.” Babineau v. Fed. Exp. Corp., 576 F.3d 1183, 1191 (11th Cir. 2009) (citing Kerr
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 15 of 21




v. City of W. Palm Beach, 875 F.2d 1546, 1558 (11th Cir. 1989)). “Common issues of

fact and law predominate if they have a direct impact on every class member’s

effort to establish liability . . . and monetary relief.” Babineau, 875 F.2d at 1558

(punctuation omitted).

      Predominance, however, “does not require that every issue in the case be

susceptible of common proof.” In re Delta/AirTran Baggage Fee Antitrust Litig., 317

F.R.D. 675, 682 (N.D. Ga. 2016). See also Brown, 817 F.3d at 1235 (“[P]redominance

requires a qualitative assessment too; it is not bean counting, and the relative

importance of the common versus individual questions also matters.”)

(citing Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013)). So long as

“one or more of the central issues in the action are common to the class and can be

said to predominate,” then a class action may be certified, “even though other

important matters will have to be tried separately, such as damages or some

affirmative defenses peculiar to some individual class members.” Tyson Foods, Inc.

v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016). Such identified “common issues will not

predominate over individual questions if, as a practical matter, the resolution of

an overarching common issue breaks down into an unmanageable variety of

individual legal and factual issues.” Babineau, 576 F.3d at 1191 (punctuation

omitted).
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 16 of 21




       Nelson’s proposed class definition asserts breach of contract claims—

potentially numbering in the hundreds-of-thousands—against Defendants based

on their compliance with the Terms of Use agreement. Per the agreement,

Michigan law governs each claim.29 Under Michigan law, the elements of a breach

of contract claim are “(1) the existence of a contract between the parties, (2) the

terms of the contract require performance of certain actions, (3) a party breached

the contract, and (4) the breach caused the other party injury.” Burton v. William

Beaumont Hosp., 373 F. Supp. 2d 707, 718 (E.D. Mich. 2005) (citing Webster v. Edward

D. Jones & Co., L.P., 197 F.3d 815, 819 (6th Cir. 1999)).

       Here, the Court finds that individual issues regarding the ‘breach’ element

predominate over common questions for three separate reasons. First, Nelson

seeks to represent a putative class of cardholders who “reported fraudulent

charges on their accounts and were denied a refund of such charges in violation of

Defendants’ Terms of Use.”30 The breadth of this proposed class definition

includes customers who reported a transaction that was not, in fact, fraudulent or

unauthorized. Put another way, some putative class members may have no

legitimate claim for a refund. Courts routinely decline to certify such overbroadly


29   ECF 47-6, ¶ 20 (SEALED).
30   ECF 67.
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 17 of 21




defined classes. E.g., Walewski v. Zenimax Media, Inc., 502 F. App’x 857, 861

(11th Cir. 2012) (affirming denial of class certification because “it impermissibly

includes members who have no cause of action as a matter of law”); Peterson v.

Aaron’s, Inc., No. 1:14-cv-1919-TWT, 2017 WL 364094, at *3 (N.D. Ga. Jan. 25, 2017)

(finding “fatal flaws” in plaintiffs’ class definition because “[t]he proposed class

includes numerous household members and employees who have not been

injured and thus have no cause of action”). Indeed, each and every putative class

member would be required to present extensive individualized evidence just to

show he or she has a claim at the starting gate. Such inquiries are not susceptible

to class-wide proof.

       Second, despite their similarities, the Terms of Use for each state are not

identical. For example, four of the states—including Georgia—have language in

the Terms of Use that states: “If you tell us within two business days, you can lose

no more than $50 if someone used your Card or PIN without your permission.”31

The Terms of Use issued in the remaining 13 states contains an additional

provision shifting the burden to the customer to affirmatively prove usage without

the customer’s permission:




31   E.g., ECF 47-6, ¶ 11 (SEALED).
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 18 of 21




             You are responsible for all authorized uses of your Card
             except as set forth below; you will not be responsible for
             an unauthorized use of your Card. An “unauthorized”
             use is a withdrawal or transaction that you or someone
             you authorized did not transact. We may refuse to
             reimburse you for a transaction you assert is
             unauthorized if: (1) you give your Credit Card number,
             and/or PIN, to another person who you expressly or
             implicitly authorize to use your Card, even if that person
             withdraws or purchases more than you authorized.32

This provision makes the secrecy of the card number and PIN—as well as express

or implied authorization—necessary elements of each customer’s cause of action.

But Nelson’s class definition assumes the putative class members have already

satisfied their burden on this element. This makes the proposed class

inappropriate for certification, because in reality each putative class member will

need to submit individualized evidence demonstrating that neither express nor

implied authorization was granted for the charges at issue. See Hurt v. Shelby Cnty.

Bd. of Educ., No. 2:13-cv-230-VEH, 2014 WL 4269113, at *8 (N.D. Ala. Aug. 21, 2014)

(declining to certify “fail-safe class” because “the class definition is essentially

circular. It defines its members on the presumption that such members have viable

claims against the defendant. So, the class definition assumes what it ostensibly

seeks to prove.”).



32   ECF 47-10, ¶ 10 (SEALED).
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 19 of 21




      Finally, even in the minority of states that do not make the secrecy of the

card number and PIN a necessary element of the cause of action, Defendants may

nevertheless employ this as an affirmative defense to those individualized claims.

As a general rule, “individual affirmative defenses [ ] do not defeat

predominance,” but “affirmative defenses are still relevant to the question of

predominance.” Brown, 817 F.3d at 1240. In Brown, the Eleventh Circuit noted that

individual affirmative defenses may defeat predominance if they (1) “could apply

to the vast majority of class members and raise complex, individual questions,” or

(2) “could be coupled with several other individual questions.” Id. (citing Sacred

Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1177–

83 (11th Cir. 2010); Barnes v. Am. Tobacco Co., 161 F.3d 127, 147 n.25 (3d Cir. 1998)).

      The potential affirmative defenses here will involve the submission of

significant individualized evidence by Defendants regarding the merits of the

putative class members’ claims in those states. And to ostensibly assume

Defendants’ liability by preventing them from litigating these affirmative defenses

would be to violate the Rules Enabling Act. 28 U.S.C. § 2072(b). See Dukes, 564 U.S.

at 367 (“Because the Rules Enabling Act forbids interpreting Rule 23 to ‘abridge,

enlarge or modify any substantive right,’ a class cannot be certified on the premise

that Wal–Mart will not be entitled to litigate its statutory defenses to individual
       Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 20 of 21




claims.”); Sacred Heart, 601 F.3d at 1176 (“The Rules Enabling Act . . . prevents the

use of class actions from abridging the substantive rights of any party.”).

      In sum, the putative class claims will inevitably contain some factual

overlap. But this is not enough to certify this particular proposed class. See Farmer

v. Phillips Agency, Inc., 285 F.R.D. 688, 702 (N.D. Ga. 2012). The Court’s review must

involve a “pragmatic assessment of the entire action and all the issues involved.”

Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1274 (11th Cir. 2019). Contrary to

Nelson’s characterizations, this includes probing the underlying merits of the

individual claims. Dukes, 564 U.S. at 350 (citing Falcon, 457 U.S. at 160); Brown,

817 F.3d at 1234. At the core of these class claims is not a question of how

Defendants interpreted the Terms of Use; rather, it is that Defendants’ course of

conduct in each individual circumstance of reported fraud breached the material

terms of the agreement. Put another way, while the end result of all the claims in

the class may be the same—i.e., the putative class member did not receive a

refund—not all putative class members will have been denied a refund for the

same reason. Each class member’s claim will require individualized proof that

makes it unmanageable for treatment on a class-wide basis. Since these individual

issues predominate, this proposed class cannot be certified. Babineau, 576 F.3d at

1191. See also Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d 1228, 1235–36 (11th Cir.
         Case 1:18-cv-00669-SDG Document 73 Filed 09/18/20 Page 21 of 21




2000) (“Serious drawbacks to the maintenance of a class action are presented

where initial determinations, such as the issue of liability vel non, turn upon highly

individualized facts.”); Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1006

(11th Cir. 1997) (“[P]laintiffs’ claims will require distinctly case-specific inquiries

into the facts surrounding each alleged incident of discrimination. . . . [E]ven

factual issues that are common to many of the [ ] plaintiffs . . . will require highly

case-specific determinations at trial. These issues are clearly predominant over the

only issue arguably common to the class.”).33

IV.            CONCLUSION

        Nelson’s motion for class certification [ECF 47] is DENIED. Within 14 days

after the entry of this Order, the parties are DIRECTED to file a joint, modified

scheduling order proposing future deadlines in this case.

        SO ORDERED this the 18th day of September 2020.




                                                       Steven D. Grimberg
                                                 United States District Court Judge




33    Because the Court concludes that the putative class cannot be certified, it need
      not address the remaining Rule 23 factors (ascertainability, numerosity,
      typicality, adequacy of representation, and superiority).
